Citation Nr: 1507794	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for malignant melanoma leading to loss of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from October 1947 to June 1950 and December 1950 to June 1968.  He served in the Republic of Vietnam from August 1966 to August 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board reopened the claim and remanded the case for additional development in August 2013.  In May 2014, the Board again remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Pursuant to the instructions in the May 2014 Board remand, the Veteran was provided with a VA examination in December 2014 with an addendum opinion by a VA ophthalmologist in January 2015. 

In the January 2015 VA addendum opinion, the VA ophthalmologist specifically noted that claims file was not available for review and that the examiner relied on a claims review performed by another doctor one year earlier.   The Board specifically directed that the VA examiner was to review the claims file in providing the requested opinion.  Furthermore, it doesn't appear that the examiner considered the Veteran's statements regarding symptoms in service and continuing thereafter.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that a remand is needed to return the claims file to the VA ophthalmologist who provided the January 2015 medical opinion, if available, for a supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Forward the entire claims file to the examiner who prepared the January 2015 VA ophthalmology examination report for a supplemental opinion, and to indicate whether that ophthalmologist performed an examination on the Veteran.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA ophthalmology examination, by a medical doctor with the appropriate expertise, to obtain the information requested. The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that malignant melanoma of the right eye with loss of the right eye is due to or was caused by or related to the Veteran's active service, including exposure to herbicides during service in Vietnam.  The examiner should also discuss typical rates of progression of malignant melanoma of the eye and should opine as to whether it is at least as likely as not (50 percent or greater probability) that a malignant tumor was present during service or within one year following the Veteran's separation from service on June 30, 1968.  In providing the above opinions, the examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

